Title: To Thomas Jefferson from Benjamin Waterhouse, 8 July 1822
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Cambridge
8th July 1822
Your letter of the 26th of June I have read again & again, with renewed satisfaction; and believe with you that “there is not a young man now living in the U. S. who will not die an Unitarian.” Yet must the young be enlightened, and the Platonizing christians counteracted; and I have seen nothing so likely to do so much good in the process as your letter, if you will allow me to give it Publicity. The cause stands in need of just such a letter, from just such a personage. The timid, the hesitating, the half informed of both sexes, would be comforted & encouraged by seeing how Calvinism appears in the eyes of strong reason, deep research, & long experience. The supporters of the dogmas of Calvin recoil, now & then, from the strong explosions of the venerable Adams, who has been, as he tells them, an Unitarian from his youth. He is, like yourself, a strong & zealous advocate of the doctrine of the “One all perfect God.”Is it not surprizing, that unitarianism is so much resisted in Pennsylvania, seeing its celebrated founder, was the great champion of it? Penn’s treatise, entitled “The sandy foundation shaken,” is a rich quarry of unitarianism, wc we are continually working here, but is totally neglected in Philadelphia. My high opinion of it may be, partly, owing to my Quaker education. Dr Fothergill, in whose family I resided several years, strengthened my faith in it. His brother Samuel Fothergill, an eminent preacher among the Quakers, preached on the Calvinistic doctrine of election & reprobation, at Rhode Island in 1754, and closed by saying, that “it was the doctrine of Devils, & Sprung from Hell.” My parents often mentioned the anecdote.In the year 1790, I declared from the pulpit of the first Church in Boston, that “the present prevailing spirit of benevolence was owing principally to the diffusion of a religion, as much above all others, as Heaven is above earth. Let him who doubts, compare it with the next best system the world ever possessed—Did not Moses bring famine & other Plagues on the Egyptians? Elijah deprived the earth of rain, and destroyed with fire those who opposed him; as did Elisha those who mocked him. Did not David curse & kill those he hated or envied?—But the Founder of the religion of humanity, came without judgement, anger, or revenge. All his transactions were for the benefit of man. He allayed the winds, wc threatened destruction to the mariners, he restored limbs to the lame—sight to the blind, speech to the dumb,—clean flesh to the leprous—a sound mind to the insane, and life to the dead.—All his were works of beneficence, diffusing charity & good will to men, accompanied too, with a spirit so sublime & friendly, that the human heart, with unbidden veneration, bows down before it.”The address was to the Humane Society, whereof Govr Bowdoin was President, & nearly all the clergy of Boston & its vicinity present when I told them that so long as they continued to inculcate the precepts of the religion of humanity, with that benevolent, gentle, pious, charitable, tolerating spirit, wc so eminently distinguish those present, they would be regarded among its brightest ornaments—And I added, that I hoped what I had said Would not be less grateful in coming from a person educated in that religious persuasion wc teaches every man to be his own priest.I never could believe the doctrine of innate depravity; yet is there nothing I meet in life more likely to make me hesitate, and listen to it, than to see a man of common understanding, and more than ordinary learning,  and ordained to teach christianity to the people, labouring all his life, to hold up that religion according to “the five points” of John Calvin, in all its contradictions, frightful prospects, shocking partialities, & endless horrors, when the divine author of it says to us, & all mankind—“Come unto me all ye that labour & are heavy ladened, and I will give you rest. Take my yoke upon you, & learn of me; for I am meek & lowly in heart, and ye shall find rest to your souls; for my yoke is easy, and my burden is light.”This, like other Quaker sermons, has extended to an unpremeditated length, when I only meant to ask permission to set your letter in a candle stick, instead of hiding it under a bushel in the desk of your friendBenjn Waterhouse